Exhibit 10.1
 
FIRST AMENDMENT TO THE
 
H&R BLOCK, INC.
 
2003 LONG-TERM EXECUTIVE COMPENSATION PLAN
 
(as amended and restated September 30, 2010)
 
This FIRST AMENDMENT is hereby adopted and approved by the Board of Directors
(the “Board”) of H&R Block, Inc. (the “Company”) as of May 10, 2012.
 
WHEREAS, the Company maintains the H&R Block, Inc. 2003 Long-Term Executive
Compensation Plan, as amended and restated on September 30, 2010 (the “Plan”),
for the benefit of its eligible executives; and
 
WHEREAS, the Board may amend the Plan at any time during the continuance of the
Plan, subject to the limitations described in Section 23 of the Plan, and the
amendments made effective by this First Amendment are being made pursuant to
such authority.
 
NOW THEREFORE, BE IT:
 
RESOLVED, that the Plan be, and hereby is, amended as follows, the same to be
effective as of the date of this First Amendment unless provided otherwise and
stated herein:
 
1.
Section 8 of the Plan is amended by addition of the following at the end
thereof, effective with respect to Awards granted on or after the effectiveness
of this First Amendment:

 
Awards shall specify a vesting period not more rapid than (i) pro rata vesting
over twenty-four (24) months from the date of grant, if vesting is subject only
to continued service with the Company and (ii) twelve (12) months from the date
of grant if subject to the achievement of performance goals, except in either
case for the death, disability, involuntary termination by the Company or
retirement of a Recipient, and subject to the Committee’s discretion to provide
for accelerated vesting in the event of a change in control of the Company if
the Awards are not assumed or continued as determined by the Committee.
Notwithstanding the foregoing, the minimum vesting period restrictions shall not
be applicable to (i) grants to new hires to replace forfeited awards from a
prior employer or (ii) grants of Restricted Shares in payment of Performance
Shares, Performance Units and other earned cash-based incentive compensation.


2.
Section 10 of the Plan is amended by addition of the following at the end
thereof:

 
Other than pursuant to Sections 16 or 17, the Committee shall not without
approval of the holders of a majority of the shares of Common Stock of the
Company present in person or by proxy at a duly constituted meeting of
shareholders of the Company (a) reprice, replace or regrant an outstanding Stock
Option either in connection with the cancellation of such Stock Option or by
amending an Award to lower the purchase price per share of Common Stock of a
Stock Option after it is granted, (b) cancel a Stock Option in exchange for
cash, another Award or other consideration when the purchase price per share of
Common Stock equals or exceeds market value (except in connection with a change
in control of the Company), or (c) take any other action with respect to a Stock
Option that would be treated as a repricing under the rules and regulations of
the principal U.S. national securities exchange on which the Common Stock is
listed.


3.
Section 11 of the Plan is amended by addition of the following at the end
thereof:



Other than pursuant to Sections 16 or 17, the Committee shall not without
approval of the holders of a majority of the shares of Common Stock of the
Company present in person or by proxy at a duly constituted meeting of
shareholders of the Company (a) reprice, replace or regrant an outstanding Stock
Appreciation Right either in connection with the cancellation of such Stock
Appreciation Right or by amending an Award to lower the base value per share of
Common Stock of a Stock Appreciation Right after it is granted, (b) cancel a
Stock Appreciation Right in exchange for cash, another Award, or other
consideration when the base value per share of Common Stock equals or exceeds
market value (except in connection with a change in control of the Company), or
(c) take any other action with respect to a Stock Appreciation Right that would
be treated as a repricing under the rules and regulations of the  principal U.S.
national securities exchange on which the Common Stock is listed.


4.
Section 23 of the Plan is amended to add the following at the end of clause
(iii):



, or, except as set forth in Sections 16 or 17, permit the payment of cash,
grant of another Award, provision of other consideration, repricing, replacement
or regranting of a Stock Option or Stock Appreciation Right either in connection
with the cancellation of such Award or by amending such Award to lower the
purchase price or base price of such Award,

